Election/Restrictions

Claims 1-2, 5-7, 9, 11-13, 15-16, 18, 20, 23-24, 29-30, and 32-33 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Please rejoin claim 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over Uprety et al. (US 20130228365), Wasaki et al. (JP 5060496), Hermann et al. (US 3998792), Wohlfeil et al. (EP 2325002), Ootsuki et al. (US 20110049434), and Garbar et al. (WO 2016/087967).
Uprety discloses a laminate comprising two PVB layers disposed on either side of a conductive film, wherein the conductive film is a mesh.  However, Uprety is silent to the claimed PVB layer composition.  Wasaki discloses PVB resins for interlayers and the like, wherein the resin does not contain a plasticizer but is silent to the viscosity as claimed.  Hermann discloses a polyvinyl acetal blend having high and low viscosity polyvinyl acetals.  However, Hermann teaches away from the claimed viscosity by disclosing the viscosity of the blend should be 60 to 120 cp.  Wohlfeil discloses a conductive window laminate having two substrates and an interlayer laminate comprising two PVB layers and a conductive foil disposed therebetween.  However, Wohlfeil is silent to the claimed PVB composition.  Ootsuki discloses a PVB composition having two kinds of polyvinyl acetal resins having different degrees of polymerizations blended together.  However, Ootsuki is silent to the claimed viscosity.  Garbar discloses blackening metal coatings for use in glass laminates.  However, Garbar is silent to the claimed composition of PVB.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783